Citation Nr: 1705602	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  08-03 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a higher rating for service connected bilateral hearing loss in excess of 10 percent during the period from January 3, 2011, and in excess of 20 percent during the period from April 30, 2014.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran and her spouse


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1973 to July 1976 and from September 1976 to September 1993.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The matter has since been transferred to the RO in Atlanta, Georgia.  

This case was previously before the Board in January 2014, when the Board remanded the appeal to afford the Veteran a hearing as part of her appeal.  In June 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

In July 2014, the Board denied a higher (compensable) rating for bilateral hearing loss during the period prior to January 3, 2011, and remanded the issue of entitlement to a higher rating during the period after that date to the Agency of Original Jurisdiction (AOJ) for additional development.  Thus, the issue of entitlement to a higher initial rating during the period prior to January 3, 2011 is no longer in appellate status.  The remaining issue on appeal is the proper rating for bilateral hearing loss from January 3, 2011 to the present.  

During the pendency of this appeal, a February 2015 rating decision granted a higher 20 percent rating, effective from April 30, 2014.  As this higher rating constitutes less than a full grant of the benefits sought, both stages of this increased rating claim remain on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

In October 2015, the Board again remanded the claim for additional development, including obtaining addendum opinions from the private audiologist and VA examiner.  The record is absent as to whether the RO contacted the private audiologist who performed the audiometric testing on the Veteran to seek clarification. RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand by the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand order).  Accordingly, this issue must be remanded again for compliance with the Board's prior remand. 

In May 2016, the Board again remanded the claim for further evidentiary development to obtain a missing record identified in treatment records.  The Veteran's claim file has been returned to the Board for further appellate proceedings. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

For the reasons expressed below, the Board finds that remand is necessary for further development, specifically, to seek clarification regarding private audiometric testing.  

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test without the use of hearing aids. 38 C.F.R. §4.85(a) (2016).  Speech recognition ability must be measured using the Maryland CNC word list. Id.  

As noted above, staged ratings have been assigned for the Veteran's service-connected bilateral hearing loss, and the disability is currently rated as 10 percent disabling from January 3, 2011, and as 20 percent disabling from April 30, 2014.  The Veteran contends that her service-connected bilateral hearing loss is more disabling than is reflected by the currently assigned evaluation.  

In support of her claim, the Veteran submitted a private audiological evaluation from WellStar Medical Group dated April 30, 2014.  The results of the private audiogram were also provided in graphic representations without interpretation as to the exact puretone thresholds found at the appropriate frequencies.  While the private audiogram appears to show the Veteran's hearing loss increased in severity, the audiogram readings are unclear whether puretone thresholds readings were conducted at 1000, 2000, 3000, and 4000 Hertz.  See Kelly v. Brown, 7 Vet. App. 47 (1995) (holding the Board is empowered to make factual findings in the first instance and may also remand uninterpreted audiograms for interpretation).  

Notably, the April 2014 private audiogram was not accompanied by results of a speech recognition test (Maryland CNC) as required. 38 C.F.R. §4.85(a).  Pursuant to 38 C.F.R. §4.85(a) and (c), an examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. Hearing impairment based only on puretone threshold average will only be used when the examiner certifies that use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, or when the puretone threshold is 30 decibels or less at 1000 Hz and 70 decibels or more at 2000 Hz.  The private examiner did not note any of the aforementioned exceptions.

In January 2015, the Veteran was afforded a VA audiological examination.  The report specified use of the puretone test utilizing the Hertz chart and speech recognition performed with Maryland CNC word list showing 92% in the right ear and 90% in the left ear.    

In March 2015, the Veteran submitted an additional private audiogram report conducted by the same private audiologist.  The results of the private audiogram seem to suggest "very poor speech discrimination bilaterally" with "24% right, 28% left."  See March 2015 report from WellStar Medical Group.  Similar to the April 2014 report, the private audiologist did not state which speech discrimination test was used during the March 2015 audiological examination.  VA regulations require that the Maryland CNC test be used to evaluate speech discrimination. 38 C.F.R. §4.85.  Notably, the speech test portion of the report indicates that speech awareness thresholds (SAT) rather than speech recognition thresholds (SRT) were used to assess hearing levels.  

Subsequently, in March 2015, the Veteran submitted a statement from Dr. Melder with WellStar Health Systems finding that "in addition to hearing loss, [the Veteran's] discrimination is very poor at 24% and 28% in the right and left ears" and that her "ability to understand is severely hampered."  See letter dated March 25, 2015.  The physician did not specify which report was being interpreted and also failed to clarify if the Maryland CNC word list was used in determining the speech discrimination percentage scores in the April 2014 and March 2015 reports.  

When a private examination report is "unclear" or "not suitable for rating purposes" and the information "reasonably contained in the report otherwise cannot be obtained, VA has a duty to ask the private examiner to clarify the report, or the Board must explain why such clarification was not needed." Savage v. Shinseki, 24 Vet. App. 259 (2011).  

Accordingly, given the deficiencies described above, in October 2015, the Board remanded the matter with specific instructions to seek clarification from Dr. Melder and the private audiologist at WellStar who performed the April 2014 and March 2015 audiometric testing on the Veteran.  See Savage v. Shinseki, 24 Vet. App. 259, 270 (2011) (VA may not reject a private audiological evaluation for failure to apply the Maryland CNC Test without first making a diligent effort to determine whether it was applied).  The Board further instructed that the VA examiner provide any additional medical comment. 

In response, in November 2015, an addendum opinion was submitted by the VA examiner who performed the January 2015 VA audiological examination.  Based on the review of the claims file including the April 2014 and March 2015 private reports and the March 2015 letter from Dr. Melder, the VA examiner found wildly inconsistent speech discrimination reports.  Compared to the Veteran's January 2015 examination, the March 2015 private audiological report showed results that were "vastly different" where the Veteran's speech discrimination score "somehow dropped from 90-92% to 20-24% in both ears."  The VA examiner further noted that Dr. Melder's letter did not mention or explain a medical condition that would have caused such an unexpected drastic and sudden change.  Therefore, the VA examiner concluded that "there are test-retest reliability concerns from this veteran."  See Addendum from Dr. J. Sysko dated October 28, 2015. 

No response was received from Dr. Melder and WellStar clarifying the April 2014 and March 2015 private audiogram reports.  But, the record is also absent as to whether the RO even contacted Dr. Melder and WellStar as instructed in the Board's October 2015 remand.  

In November 2015, the record reflects that a request for treatment records was sent by the RO to Dr. Melder and WellStar Audiological.  But, a request for treatment records is insufficient to meet compliance with the Board's remand instructions. See Stegall v. West, 11 Vet. App. 268 (1998).  The Board's October 2015 remand detailed instructions for the AOJ to "contact Dr. M. and the private audiologist at WellStar who performed the April 2014 and March 2015 audiometric testing on the Veteran" and seek clarification as to whether the speech discrimination testing was conducted using the Maryland CNC Word List.  

To date, the AOJ has not contacted Dr. Melder and WellStar.  Under the circumstances, to ensure substantial compliance with the Board's October 2015 remand directives, clarification regarding the private audiological report is necessary to decide the claim.  See Stegall, supra; see also Savage v. Shinseki, 24 Vet. App. 259, 269 (2011).

Also, most recently, in May 2016, the Veteran received a comprehensive VA audiological evaluation.  The report specified use of the puretone test utilizing the Hertz chart and speech recognition performed with Maryland CNC word list showing 86% in the right ear and 80% in the left ear.  Notably, the VA examiner found a slight improvement from the Veteran's January 2015 results.  

The record shows two private and two VA audiological evaluations with significantly different speech discrimination test results.  Given the conflicting opinions, further clarification from the private audiologist is necessary.  In particular, such clarification should be obtained where the missing evidence bears greatly on the probative value of the examination report.  See Savage v. Shinseki, 24 Vet. App. 259, 269 (2011) (The holding was limited "to those instances in which the missing information is relevant, factual, and objective - that is, not a matter of opinion - and where the missing evidence bears greatly on the probative value of the private examination report.").  Here, the Savage decision is directly implicated as the opinions are material in the Veteran's claim for compensable rating for bilateral hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  Contact Dr. Melder and the WellStar audiologist who conducted the April 2014 and March 2015 audiometric testing on the Veteran, and ask the audiologist to review the results and the reports (a copy of which should be included with the request) and specify if the Maryland CNC Test was used to determine the Veteran's speech discrimination percentage scores in the April 2014 and March 2015 audiograms.   

For purposes of clarification of the examination report, the audiologist should be asked to: (i) clarify whether he/she is a state-licensed audiologist; (ii) clarify whether speech discrimination testing was conducted using the Maryland CNC test; and (iii) if the Maryland CNC test was used, identify the speech discrimination scores.  38 C.F.R. §4.85(a).  

All attempts to seek clarification, and any response received, must be documented in the claims file.  

Note: The Veteran and her representative are notified that if the Veteran wants VA to use the date from the private reports in evaluating her bilateral hearing loss disability, it must be specified whether the speech discrimination test used was the Maryland CNC test, and it is preferable that any report provided lists the puretone audiometry results not just graphically but as prescribed by 38 C.F.R. §4.85(a) to determine the specific threshold losses in the relevant frequencies of 1000, 2000, 3000, and 4000 Hertz.   

2. The RO should read the medical opinions obtained to ensure that the remand directives have been accomplished, and should return the case to the examiner if all the questions posed are not answered. 

3. With any necessary releases, obtain relevant VA or private medical records dated since May 2016 relating to the treatment or evaluation of bilateral hearing loss, which are not already of record, and associate them with the claims file.  All efforts to obtain any medical reports made should be documented and incorporated into the claims file.  

4. Then, readjudicate the Veteran's appeal for a higher bilateral hearing loss during the period since January 3, 2011, based on the entirety of the evidence, including consideration of all pertinent evidence of record since the February 2015 supplemental statement of the case (SSOC).  If the benefit sought on appeal remains denied, provide the Veteran and her representative with a SSOC and allow an appropriate period of time for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




